Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Huang (20140192178, from IDS).
Regarding claim 1, Huang discloses a method, comprising: obtaining a first image corresponding to a specimen, wherein the first image shows a first section surface of the specimen (pars. 1 and 12-14); 
identifying a first position in the first image corresponding to a target object (pars. 15-16); 
cutting a thin slice from a block face of the specimen (par.12); 
obtaining a second image corresponding to the specimen, wherein the second image shows a second section surface of the specimen, and wherein the second image is captured by a microscope (pars 14 and 19); 
applying an image segmentation technique to the second image to obtain a segmented image, wherein the segmented image indicates: (a) a first set of segments corresponding to objects of interest; and (b) a 
determining a particular object of interest, of the objects of interest shown in the segmented image, that is associated with a highest similarity score with the target object shown in the first image (pars. 21-24); 
identifying a second position in the segmented image corresponding to the target object (par. 15 and 24); 
determining a movement vector from the first position in the first image to the second position in the segmented image (par. 15, location); 
causing a field of view of the microscope to move, with respect to the specimen, according to the movement vector to capture a third image corresponding to the specimen (par. 15); 
wherein the method is performed by at least one device including a hardware processor (par. 13). 
Regarding claim 2, see pars 14-15.
Regarding claim 3, see pars. 12 and 14-15)
Regarding claim 4, see the abstract and pars. 14-15.
Regarding claim 5, see abstract and pars. 14-15.
Regarding claim 6, see pars. 14-15.
Regarding claim 7, see the rejection of claim 1 and pars. 14-15, time lapse images are taken.
Regarding claim 8, see pars. 14-15 and 17.
Regarding claim 9, see pars. 40-43.

Regarding claims 11-12, see the abstract and the rejection of claim 1.
	Regarding claims 14-19, see the rejection of claim 1-12 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Mangoubi (20130183707).
Huang teaches a classifies in par. 40 but does not disclose a neural network.
Regarding claim 13, Mangoubi teaches a neural network that is used for segmentation in pars. 67.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Huang the ability to use a neural network to classify as taught by Mangoubi.  The reason is because it is a well known technique to train and automatically perform tasks on images.  
Regarding claim 20, see the rejection of claim 13.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666